

115 S3733 IS: Protection of Source Code Act
U.S. Senate
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3733IN THE SENATE OF THE UNITED STATESDecember 10, 2018Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Securities and Exchange Commission from compelling a person to produce or furnish
			 algorithmic trading source code or similar intellectual property to the
			 Commission unless the Commission first issues a subpoena, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protection of Source Code Act. 2.Procedure for obtaining certain intellectual property (a)Persons under Securities Act of 1933Section 8 of the Securities Act of 1933 (15 U.S.C. 77h) is amended by adding at the end the following:
				
 (g)Procedure for obtaining certain intellectual propertyUnder this title, the Commission may not compel a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena..
 (b)Persons under the Securities Exchange Act of 1934Section 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding at the end the following:
				
 (e)Procedure for obtaining certain intellectual propertyUnder this title, the Commission may not compel a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena..
 (c)Investment CompaniesSection 31 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended by adding at the end the following:
				
 (e)Procedure for obtaining certain intellectual propertyUnder this title, the Commission may not compel an investment company to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena..
 (d)Investment AdvisersSection 204 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended— (1)by redesignating the second subsection (d) (relating to records of persons with custody or use) as subsection (e); and
 (2)by adding at the end the following:  (f)Procedure for obtaining certain intellectual propertyUnder this title, the Commission may not compel an investment adviser to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena..